Citation Nr: 1518288	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO. 11-04 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

2. Entitlement to an initial disability rating in excess of 10 percent for dry eye disorder with photophobia and cataracts.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active service from November 3, 1968 to November 18, 1968, November 1989 to February 1990, July 1990 to July 1991, and August 1991 to August 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from January 2007 and October 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. The January 2007 rating decision, in pertinent part, granted service connection for a dry eye condition with photophobia and assigned a 10 percent initial rating effective October 11, 2005. The October 2009 rating decision, in pertinent part, granted service connection for diabetes mellitus type II and assigned a 20 percent rating effective October 11, 2004, and granted service connection for cataracts and assigned a noncompensable evaluation effective January 7, 2009.


FINDINGS OF FACT

1. The Veteran's type II diabetes mellitus treatment requires a restricted diet and the use of insulin and, but has not required restriction of activities.

2. The Veteran's bilateral eye disability has been manifested by an active pathology of dry eye symptoms featuring discomfort, but has not been manifested by impairment of visual acuity, visual field loss, rest-requirements, or episodic incapacity.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

2. The criteria for an initial disability rating greater than 10 percent for the Veteran's bilateral eye disability have not been met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.79, Diagnostic Codes 6009, 6061-6066, 6090 (2014); 38 C.F.R. §§ 4.77, 4.84a, Diagnostic Code 6009, Table V (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide. 38 C.F.R. § 3.159 (2014).

The Veteran is challenging the initial evaluations assigned following the granting of service connection for these disabilities. The U.S. Court of Appeals for Veterans Claims (CAVC/Court) has held that, in cases where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

Further VCAA notice concerning the 'downstream' disability rating and effective date elements of the claim is not necessary. See Goodwin v. Peake, 22 Vet. App. 128 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). A Statement of the Case (SOC) adjudicated these downstream claims for higher initial ratings for these disabilities after the Veteran had expressed his timely disagreement with the initial ratings assigned for these disabilities. Therefore, he has received all required notice, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any deficiency. Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

As concerning the additional duty to assist the Veteran in fully developing his claims, this duty includes assisting him in obtaining relevant records. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. All necessary development has been accomplished, and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran was afforded multiple VA medical examinations. The examination reports are comprehensive, based on a review of the histories of these disabilities and thorough examination and contain discussion of the severity of these disabilities and their effects on his functioning. No further notice or assistance is required. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III. Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate diagnostic codes identify the various disabilities.

When entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance. See, e.g., Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally Hart v. Mansfield, 21 Vet. App. 505 (2007). 


      A. Diabetes

The Veteran seeks an increased disability rating for his service-connected type II diabetes mellitus which is currently evaluated as 20 percent disabling under Diagnostic Code 7913.

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating. Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating. Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating, while diabetes mellitus requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet, is assigned a 20 percent disability rating. 38 C.F.R. § 4.119, Diagnostic Code 7913.

The preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the service-connected diabetes mellitus for the initial period of the appeal. The objective medical evidence showed that the diabetes mellitus required insulin and restrictions in his diet. Under Diagnostic Code 7913 the Veteran is entitled to a 20 percent disability rating for treatment with insulin or an oral hypoglycemic agent and a restricted diet.

To warrant the next higher rating of 40 percent, the Veteran must be treated with insulin as well as have restrictions on diet and regulation of his activities. 38 C.F.R. § 4.119, Code 7913. Regulation of activities is defined as 'avoidance of strenuous occupational and recreational activities'. 38 C.F.R. § 4.119, Diagnostic Code 7913; see also Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007). The weight of the evidence does not show that the Veteran's diabetes mellitus results in any regulation of activities.

No treating doctor or examiner has noted any need to restrict or regulate activity for purposes of blood sugar control and the Veteran has not asserted otherwise. The Veteran has been placed on physical restrictions as noted in the March 2000 VA treatment note. However, while the Veteran has significant restrictions, the restrictions are the result of service-connected coronary artery disease, and not of service-connected diabetes.

The August 2009, August 2010, and July 2014 VA examiners specifically indicated that the Veteran was not restricted in his ability to perform activities. The examiners reviewed all of the available records, performed a thorough examination, and commented on all of the test results. The examiners also included information regarding the Veteran's employment and outside activities. For these reasons, the VA examination reports are the most persuasive evidence of record because they address clinical data necessary to evaluate the disorder.

The rating criteria for diabetes are successive. 'Successive' rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component. Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008). The lack of a need for regulation of activity is determinative as to any claim for evaluation in excess of the current 20 percent.

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). This requires analysis of the severity of any identified complications of diabetes in order to ascertain whether such complications are compensable. The Veteran is already service-connected for erectile dysfunction, glaucoma, and diabetic nephropathy related to his diabetes mellitus. There are no additional complications of diabetes that require a separate rating.

The Board therefore finds that no basis exists for the assignment of a schedular rating in excess of the already assigned 20 percent for diabetes under Diagnostic Code 7913, as the most persuasive evidence of the record weighs against the claim.

The rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence. The Veteran has reported treatment using insulin injections and restricted diet which is specifically considered under Diagnostic Code 7913. Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are therefore adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The preponderance of the evidence is against assigning an evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus for any period of time on appeal. The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence. See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). Assignment of staged ratings has been considered and is not for application. Hart, supra.

      B. Eye Disorder

The RO granted service connection for cataracts secondary to service-connected diabetes. As this condition warranted a noncompensable evaluation, the RO evaluated in the disability in conjunction with service-connected dry eye with photophobia and continued with the 10 percent evaluation assigned.




The Veteran's bilateral eye disability has been rated as noncompensably disabling under Diagnostic Code 6009, for unhealed eye injuries. 

Under Diagnostic Code 6009, which govern disabilities due to unhealed eye injuries, disability ratings are assigned according to a general rating formula.

Diagnostic Code 6009, as was in effect prior to December 2008, addressed disabilities in chronic form and provided for ratings based on impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology. 38 C.F.R. § 4.84a (2008).

The severity of visual acuity loss was determined by applying the criteria set forth under 38 C.F.R. § 4.84a. Under those criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity. 38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008). A disability rating for visual impairment was based on the best distant vision obtainable after the best correction by glasses. 38 C.F.R. § 4.75 (2008). The percentage evaluation was determined by application of Table V, which required the mechanical process of intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye. 38 C.F.R. § 4.83a (2008).

Measurement of the visual field was made where there is disease of the optic nerve or when otherwise indicated. A procedure for the calculation of the average concentric contraction is provided in 38 C.F.R. § 4.76a with ratings for impairment provided in 38 C.F.R. § 4.84a, Diagnostic Code 6080.

Effective from December 10, 2008, VA revised the rating criteria for the evaluation of eye disorders. See 73 Fed. Reg. 66,543 -66,554 (Nov. 10, 2008) (codified at 38 C.F.R. § 4.79); see also corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009). The Board will evaluate the Veteran's service-connected disability under both the former and revised criteria, although the revised criteria may not be applied at any point prior to the effective date of the change. See 38 U.S.C.A. § 5110(g) (West 2014); VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).

Diagnostic Code 6009, as in effect from December 10, 2008, provides for evaluation based on either visual impairment, or a graduated rating formula premised upon the frequency and severity of incapacitating episodes. See 38 C.F.R. § 4.79 (2014). Under the formula for incapacitating episodes, for a compensable rating to be warranted for an eye disorder based on incapacitating episodes there must be incapacitating episodes having a total duration of at least one week over the past twelve months. Id. For VA purposes, an incapacitating episode is defined as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider. 38 C.F.R. § 4.79, Note. The same underlying criteria as before apply to evaluation based upon measurement of central visual acuity or loss of field of vision.

Post-service VA treatment records include a June 1994 note in which Veteran reported photophobia bilaterally since May 1994. He also complained of a sandy, "scratchy" feeing in the eyes. A May 2001 VA treatment record showed visual acuity 20/20 in the right and 20/16 in the left. Treatment records dated in January 2005, March 2006, and April and December 2008 indicated corrected vision to 20/20 in each eye. During the January 2005 VA optometry consult, the Veteran reported his eyes ache a bit, especially when looking at small things at near. Upon examination, the examiner noted no cataracts. The diagnosis was presbyopia and mild suspicion for glaucoma. 

A January 2007 note reported corrected acuity to 20/30 in each eye. A threshold visual field test was performed and no defects were noted for either eye. In a November 2010 VA treatment note, the Veteran reported his eye seem more tired than they used to be, but he denied redness, irritation, watering of the eyes, flashes, or floaters. He reported he has experienced photophobia since Desert Storm. Corrected vision was noted to 20/20 in each eye. The diagnoses were primary open angle glaucoma suspected, mixed astigmatism with presbyopia, and diabetes without retinopathy. 

During an October 1999 VA Agent Orange registry examination, the Veteran reported he noticed sensitivity of his eyes to bright light in September 1995. Physical examination showed pupils equal in size and react to light and accommodation. Fundoscopic examination, done without pupillary dilatation, was essentially normal. The diagnosis was photosensitivity of the eyes. 

During a March 2005 VA Agent Orange registry examination, the examiner found no stare or ptosis, conjunctiva clear, sclera white, and no corneal defects. 

During a December 2006 VA examination, the Veteran reported that during Desert Storm service, he experienced irritation and photosensitivity. The diagnosis was photophobia consistent with exposure to arid conditions and glaucoma aggravated by diabetes. There was no visual acuity and visual fields examination at that time. 

The Veteran underwent a VA examination in January 2009. He described visual symptoms that are triggered by light stimulation. Refraction showed right eye of 20/30 and left eye as 20/25. There was no pain with movement and no diplopia. The Veteran had nuclear sclerosis of each lens straining indicative of dryness and redness. The examiner noted ophthalmic migraine triggered by light stimulation, with no associated headaches which are not related to the service-connected dry eye condition or to military service. The examiner also noted a cataract that is being accelerated by his service-connected diabetes.

The Veteran underwent an additional VA examination in July 2014. The findings revealed visual acuity corrected 20/40 for the right and left. There was 1+ senile nuclear sclerotic cataract in both eyes. Internal eye examination was abnormal 0.5 in the optic disc. The examiner noted the Veteran has preoperative cataract in both eyes. The examiner determined that the Veteran's eye disability has had no impact on his ability to work.

A disability rating in excess of 10 percent rating is warranted not for the Veteran's bilateral eye disability under either the pre-revised or current provisions. In considering the pre-revised criteria, the currently-assigned 10 percent rating contemplates the Veteran's complaints of discomfort in the eyes, as well as any rest-requirements implied by the Veteran's reported dry eye or cataract symptoms. As reflected above, the evidence shows no visual field loss nor any episodic incapacity associated with the eye symptoms. 

The Veteran's corrected visual acuity has been noncompensable at all times during the appeal period. Similarly, in the absence of any demonstrated loss of visual acuity, visual field, other visual irregularity, or muscle function, a disability rating in excess of 10 percent for dry eye disorder with photophobia and cataracts may also not be awarded under the current rating criteria.

The schedular evaluation is not inadequate, and referral to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation is not appropriate. 38 C.F.R. § 3.321(b)(1). The applicable schedular criteria reasonably describe the Veteran's disability level and symptoms, to include his 'active pathology' involving pain and discomfort, and provide for ratings in excess of that assigned for greater degrees of impaired function of the eyes. Referral for extraschedular consideration is not required. Thun v. Peake, 22 Vet. App. 111 (2008).

The preponderance of the evidence is against assigning an evaluation in excess of 10 percent for the Veteran's service-connected bilateral eye disability. The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence. See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application. Hart, supra.

ORDER ON NEXT PAGE










ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II is denied.

Entitlement to an initial disability rating in excess of 10 percent for dry eye disorder with photophobia and cataracts is denied.



___________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


